 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
ILED

 

IN THE UNITED STATES DISTRICT COURIF
FOR THE NORTHERN DISTRICT OF TEXAS MAY 10 2021

AMARILLO DIVISION CLERK, U.S. DISTRICT COURT
By.

 

 

 

 

 

nity

 

UNITED STATES OF AMERICA
Plaintiff,
Vv. 2:20-CR-127-Z-BR-(1)

PENNIE RODRIGUEZ

Defendant.

Cr 6Or “OQ? GOR CON GOR COr On COn

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On April 23, 2021, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above
referenced cause. Defendant Pennie Rodriguez filed no objections to the Report and
Recommendation within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court
independently examined all relevant matters of record in the above referenced cause—including
the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—
and thereby determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Pennie Rodriguez was knowingly and voluntarily
entered; ACCEPTS the guilty plea of Defendant Pennie Rodriguez; and ADJUDGES Defendant
Pennie Rodriguez guilty of Count One in violation of 26 U.S.C. § 7206(2). Sentence will be

imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, May _/@, 2021.

 

MAA THEW J. KACSMARYK
ITED STATES DISTRICT JUDGE

 
